ON SUGGESTION OF ERROR.
In our original opinion in this case [13 So. 2d 40, 43] we said: "Moreover, it would appear from the city ordinances that the hearing contemplated and provided for, where the assessment returned by the taxpayer has been increased, is for the purpose alone of affording him an opportunity to present his objections to the valuation fixed by the taxing authorities; and that this is likewise the issue to be tried in the circuit court upon an appeal under Section 62, Code of 1930, from an assessment of taxes." We now withdraw that statement and express no opinion on the matters therein mentioned. *Page 201
In that opinion we also said "and this is expressly true in view of the fact that the jurors viewed the premises in question during the trial." There were four of these tax appeal cases, and in the other three cases the record shows that the jury did view the premises, but in this case it appears that the inspection of the premises was made by the mayor and aldermen in connection with the hearing of the taxpayer's objections to the increase in the assessment, and not on the trial in the circuit court. We, therefore, withdraw the above quoted statement. It has no effect upon the merits of the case, and we withdraw it for the sake of accuracy. The records and briefs are voluminous in all of these cases, and this resulted in confusion as to the particular case in which the jury did not view the premises.
Overruled.